DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-7, 11-18 in the reply filed on 12/07/2020 is acknowledged.
Claims 8-10, 19 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/07/2020.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7, 11-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 11-18  of U.S. Patent No. U.S. 10,666,481. claims 1-7, 11-18 of U.S. 10,666,481 claim the subject matter claimed by instant claims 1-7, 11-18.

5.	Claims 1, 3  11, 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 17  of U.S. Patent No. U.S. 10,749,723. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 8 U.S. 10,749,723 claims the subject matter claimed by instant claims 1, 3-5 and 18.  Claim 17 U.S. 10,749,723 claims the subject matter claimed by instant claims 11, 13-15.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-7, 11-12, 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Davidow et al. (U.S. 2008/0253479) in view of Eriksson et al. (U.S. 2003/0064737).
With respect to claim 11, Davidow et al.  discloses:
an input buffer (Fig. 5B, data buffer 64 corresponds to the claimed  input buffer, [0085], [0090], [0092] ) configured to store input digital data ([0092], [0092]); a time domain modulator for encoding the input digital data using a plurality of symbol waveforms (the rest of the components within the FPGA block of Fig. 5B except the LUTs  corresponds to the claimed time domain modulator, described in detail in [0085]-[0086], [0088]-[0090], [0092] perform encoding of the input digital data using a plurality of symbol (sine) waveforms (shown in Fig.2 and forming a composite waveform), each with perturbations as shown in Fig.1A, 1B)  (Fig. 2 described in [0024], [0056]-[0057] the outputs of each of the LUTs is a (time domain) digital representation of a specific sine wave [0089]) wherein each of the plurality of symbol waveforms occupies a period of an encoded waveform and represents bits of the input digital data (as shown in Fig. 2, [0092] and Fig. 5B where each LUT 68-1…68-6 output a digital representation of a respective sine wave), each symbol waveform of the plurality of symbol waveforms having a positive segment and a negative segment (as shown in Fig. 1B section of sine wave “above” the zero of the vertical axis corresponds to the positive segment and the section of the sine wave “below” the zero of the vertical axis corresponds to the negative segment, as applied to Fig. 2 refer to the “first” positive and “negative” segments of each waveforms); wherein the time domain modulator defines each symbol waveform so that (i) a zero crossing from the positive segment to the negative segment 
	Davidow et al. do not disclose: composite, of the composite.
In the field of generating a composite modulated carrier signal, Eriksson et al. disclose: composite ([0003] refer to the “The N-modulated carriers are summed in the digital domain…” of the composite “…before being applied to a digital-to-analog converter which converts that multicarrier signal into the analog domain”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fig. 5B of Davidow et al. based on the teachings of Eriksson et al. ([0003]) to sum the modulated sinusoidal carriers of Fig. 5B ([0028]) in the digital domain and use a digital to analog converter to convert the composite encoded waveforms in the analog domain as a matter of substituting the multiple D/A converters and summing amp of Fig. 5B with a digital domain summer and a D/A converter to obtain the predictable result of generating composite waveform of Fig. 2 (with each waveform having the perturbations of Fig. 1B).


With respect to claim 14, modified Davidow et al. disclose: wherein the energy of the positive segment of each symbol waveform is different (as shown in Fig. 2 due to the different frequency of each waveform the energy of the (first) positive segment of each symbol waveform is different than the (first) positive segment of another symbol waveform).

With respect to claim 15, modified Davidow et disclose: wherein the energy of the negative segment of each symbol waveform is different (as shown in Fig. 2 due to the different frequency of each waveform the energy of the (first) negative segment of each symbol waveform is different than the (first) negative segment of another symbol waveform).

With respect to claim 16, modified Davidow et disclose: wherein a period of each symbol waveform is equal (Fig. 2, a frame  period of 40ms is the same for all symbol, waveforms).


Claim 18 is rejected based on the rationale used to reject claim 11 above.

Claims 1-7 are rejected based on the rationale used to reject claims 11, 12, 11, 14-15, 16-17 respectively.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Land et al.(U.S. 2013/0054178) [0008] refer to the formula for the power a single sine wave.

Contact Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA VLAHOS whose telephone number is (571)272-5507.  The examiner can normally be reached on M 8:00-4:00, TWRF 8:00-2:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K AHN can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SOPHIA  VLAHOS
Examiner
Art Unit 2633



/SOPHIA VLAHOS/Primary Examiner, Art Unit 2633                                                                                                                                                                                                        01/15/2021